Citation Nr: 0807790	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  02-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of the left thumb and the index and 
middle fingers.

2.  Entitlement to service connection for arthritis of the 
left hand, elbow, shoulders, and neck.

3.  Entitlement to service connection for bilateral defective 
hearing.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service from December 1954 to December 
1957.  He was born in 1934.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

Service connection is in effect for amputation, left ring and 
little fingers, for which a 20 percent rating has been 
assigned since 1971.  During the course of the current 
appeal, the veteran has discussed an earlier effective date 
for that disability, but the issue was neither fully 
adjudicated nor perfected on appeal, and is not part of the 
current appellate review.

The veteran was scheduled for two personal hearings at the 
VARO; he postponed the first, and cancelled the second.

The issues ## 1 and 2 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required on his 
part.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has defective hearing which is due to active military service 
or any disability of service origin, and sensorineural 
hearing loss was not present to a compensable degree within 
one year after service separation.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
is not due to any disability of service origin, and 
sensorineural hearing loss as an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his initial claim for service connection in 
for defective hearing in May 2001.  A VCAA notification 
letter was sent to him in October 2001.  Additional records 
were received and a VA examination undertaken, and in January 
2002, the VARO denied the claim.  He filed his NOD in 
February 2002.  An SOC was issued in July 2002 and a SSOC in 
January 2004.  Special correspondence with regard to VCAA was 
sent.  In the aggregate, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The veteran and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vasques-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran by letter in April 
2006, and, given the nature of the conclusion herein, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria, Factual Background, and 
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
sensorineural hearing loss and/or tinnitus) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show that at the time of his entrance 
examination in December 1954, hearing acuity was 15/15, 
bilaterally on both whispered and spoken voice.  No audiogram 
was undertaken.  He did not check that he had a history of 
hearing problems.  Service records show no evidence of 
hearing loss or complaints thereof.  

The veteran has reported that he was exposed to noise as a 
result of his proximity to large cannons while in service.

On his separation examination, hearing on whispered and 
spoken voice was again 15/15, bilaterally.  And on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5 
5
10
10
10

On a VA examination in 1971, it was recorded that the veteran 
reported had no hearing loss.

VA clinical records from the summer of 2001 show that the 
veteran was seen in May for occasional pain in one ear and a 
stopped up feeling.  He was felt to have a right ear 
infection for which he was given an antibiotic.  When seen in 
July and August 2001, he said he had taken the medication but 
still did not hear well in that ear.  

On the authorized VA audiological evaluation in September 
2001, pure tone (air) thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
90
90
100
105
LEFT
25
30
40
80
90

Speech audiometry revealed speech recognition ability of no 
response in the right ear and of 84 percent in the left ear.

A magnetic resonance imaging (MRI) of the brain in November 
2001 was negative for an acoustic neuroma, so hearing aids 
could be prescribed.

When examined by VA in December 2001, the veteran said that 
he had noted a sudden loss of hearing in the right ear in May 
2001.  He said he had always had problems on the right side 
with allergies, etc.  He said he had also had a roaring in 
the right side since May 2001.  He also recalled being been 
around artillery in service. 

On the authorized VA audiological evaluation in December 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
85
90
100
105
LEFT
25
30
40
80
90

Speech audiometry revealed speech recognition ability of no 
response in the right ear and of 100 percent in the left ear.

On a special VA examination in December 2006, his complete 
file was reviewed in detail.  After service, the veteran 
reported that he had worked at a meat processing plant for 
12-14 years and then worked at a construction firm in cutting 
limestone.  

On the authorized VA audiological evaluation in December 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
555
85
105
105+
105+
LEFT
15
20
30
65
75

Speech audiometry revealed speech recognition ability of no 
response in the right ear and of 92 percent in the left ear.

The audiologist specifically noted the entire record, and 
opined that "his current hearing loss is less likely than 
not due to noise exposure during his military service.  His 
long history of post-military noise exposure is more likely 
the causal factor for his current hearing loss and the 
tinnitus which he reports."  

Lay affidavits have been submitted, in pertinent part 
indicating that the veteran had no hearing problems before 
service, and has had deteriorating hearing since then.

With regard to the veteran's defective hearing claim, the 
Board has herein enumerated the criteria under which such a 
loss is subject to service connection.  And, although the 
veteran may have had exposure to noise in service, he also 
had extensive noise exposure since then as well.  The Board 
acknowledges that the veteran now has a significant hearing 
loss in both ears  The only issue is whether this is 
attributable to noise exposure in service.

It is acknowledged that testing at entrance into service, 
which was by whispered and spoken voice without an audiogram, 
may not be the optimal testing; but in that regard, an 
audiogram at separation showed entirely normal hearing across 
the spectrum.

In an event, even the absence of audiograms alone would not 
be fatal to his claim, had there been some evidence of 
chronic hearing loss since then and, given the interim 
exposure to additional acoustic trauma, a competent medical 
opinion now providing a nexus associating such current 
findings with service.  

In summary, the Board finds there is no competent evidence in 
the claims file specifically relating the veteran's hearing 
loss to noise exposure in service.  The only evidence of 
record linking the veteran's hearing impairment to service 
consists of his own (and his lay associates') assertions.  
While he is capable of providing evidence of the 
symptomatology which he experiences, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as medical etiology and causation of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007) ; and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, the determination 
as to causation and nexus in this case requires professional 
opinion evidence, as discussed above.    

Service connection may not be based upon a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that claimed disorder "may or may 
not" be related to service, is too speculative to establish 
any such relationship).  There is no medical opinion which 
addresses the relative exposure to acoustic trauma (e.g., in 
and after service) is in opposition to associating hearing 
disability with service.  In that regard, the evidence is not 
equivocal, and a reasonable doubt is not raised which needs 
to be resolved.  Accordingly, service connection is not in 
order.


ORDER

Service connection for defective hearing is denied.


REMAND

Service medical records show several instances where one or 
more fingers were seemingly injured or causing the veteran 
problems in service.  It remains unclear what the nature of 
any damage was to other than the veteran's two lost fingers 
for which he already has service connection.

When examined by VA in 1971, the veteran was found to have 
lost all the fingers on the left hand.  He had lost the ring 
and little fingers secondary to a gunshot wound while in 
service on home leave; he had lost the index and middle 
fingers and part of his left thumb to a meat grinder incident 
in 1970.  The examiner noted that at the time of the in-
service amputation incident, he had received some pellets to 
the middle finger but did not lose it at that time.  The 
stump was still slightly tender, and he did not yet have a 
prosthesis.  No medical opinion was provided as to whether 
there was any relationship or impact of one loss on the 
others.

In a rating action in 1971, service connection as granted for 
the loss of the left ring and little fingers; and denied for 
the loss of the left thumb, the middle finger, and the index 
finger.  Absent a timely appeal, that decision became final.

However, when addressing the new claim, the VARO did not 
consider whether there had been a prior final denial so as to 
raise the issue of new and material evidence in regard to a 
reopened claim.

On VA examinations in March 2001, he was found to have 
arthritis involving the elbow, shoulder, and neck, but the 
examiner felt that the current arthritis had "no direct 
relationship" and had not been caused by the service-
connected finger loss.  An opinion was not provided as to any 
secondary impact one might have had on the other.

On a VA examination in December 2006, the orthopedic examiner 
opined that the service-connected finger amputations had not 
"caused" the other arthritis as there was no anatomic 
relationship.  Again the elements of contributory impact were 
not further addressed.  The examiner apparently made these 
findings absent the clinical file  A subsequent addendum 
noted that the file had been reviewed and the opinions 
remained the same.

Affidavits have been submitted to the effect that the 
veteran's various joint and orthopedic problems have been 
progressive and he is now severely disabled as a result.  
Suggestions have been made that the absence of some of his 
fingers had caused impediments which led to other orthopedic 
problems.  

Service connection may be granted for disability which is 
proximately due to or the result of a service- connected 
disease or injury (38 C.F.R. § 3.310(a) (2007)) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a non-
service-connected disorder by service-connected disability.  
The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
"Contributing" causes or one disability's impact upon 
another disability may take many forms, none of which has 
been addressed in medical expert opinions in this case.

In view of the foregoing, the Board finds that another VA 
orthopedic examination is warranted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, if the veteran had 
additional evidence which might be 
available with regard to his various joint 
disabilities and arthritis from the time 
of his active service until present, he 
should submit it, and VA should assist as 
feasible.  

2.  The veteran should be scheduled for a 
VA orthopedic evaluation by an examiner 
who has not previously evaluated him, to 
determine the nature and etiology of all 
current joint problems.  

Specifically, after review of the evidence 
of record, the examiner should opine as to 
the following 

    (a) what is the correct diagnosis(es) 
of all current joint disabilities;

    (b) to what are each of these 
disabilities attributable; 
    
    (c) are they in any way attributable to 
anything of service origin, including in-
service trauma;

    (d) is it at least as likely as not 
that any other joint problems were 
attributable to the in-service finger 
amputations, and by what is that 
determinable?
    
    (e) did the veteran's traumatic finger 
amputations from service in any way 
contribute to, alter or in any way 
adversely affect his additional joint 
problems, particularly involving the left 
upper extremity and neck? 

    The Board notes that "at least as 
likely as not" does not mean merely with 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  

With regard to the issue #1, review should 
also be considered in view of the question 
of whether there has been new and material 
evidence, and there must be a delineation 
of all applicable regulations in that 
regard.  

The case should then be returned to the 
Board for final appellate consideration  
The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


